
	
		II
		Calendar No. 82
		111th CONGRESS
		1st Session
		S. 1294
		[Report No.
		  111–29]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 18, 2009
			Mr. Nelson of Nebraska, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the legislative
		  branch for the fiscal year ending September 30, 2010, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 legislative branch for the fiscal year ending September 30, 2010, and for other
			 purposes, namely:
		I
			LEGISLATIVE
		  BRANCH
			SENATE
			Expense allowancesFor expense allowances of the Vice
		  President, $20,000; the President Pro Tempore of the Senate, $40,000; Majority
		  Leader of the Senate, $40,000; Minority Leader of the Senate, $40,000; Majority
		  Whip of the Senate, $10,000; Minority Whip of the Senate, $10,000; Chairmen of
		  the Majority and Minority Conference Committees, $5,000 for each Chairman; and
		  Chairmen of the Majority and Minority Policy Committees, $5,000 for each
		  Chairman; in all, $180,000.
			Representation allowances for the majority
		  and minority leadersFor
		  representation allowances of the Majority and Minority Leaders of the Senate,
		  $15,000 for each such Leader; in all,
		  $30,000.
			Salaries, officers and
		  employeesFor compensation of
		  officers, employees, and others as authorized by law, including agency
		  contributions, $178,982,000, which shall be paid from this appropriation
		  without regard to the following
		  limitations:
			Office of the vice presidentFor the Office of the Vice President,
		  $2,517,000.
			Office of the president pro
		  temporeFor the Office of the
		  President Pro Tempore, $752,000.
			Offices of the majority and minority
		  leadersFor Offices of the
		  Majority and Minority Leaders, $5,212,000.
			Offices of the majority and minority
		  whipsFor Offices of the
		  Majority and Minority Whips, $3,288,000.
			Committee on appropriationsFor salaries of the Committee on
		  Appropriations, $15,844,000.
			Conference committeesFor the Conference of the Majority and the
		  Conference of the Minority, at rates of compensation to be fixed by the
		  Chairman of each such committee, $1,726,000 for each such committee; in all,
		  $3,452,000.
			Offices of the secretaries of the
		  conference of the majority and the conference of the minorityFor Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the Minority,
		  $850,000.
			Policy committeesFor salaries of the Majority Policy
		  Committee and the Minority Policy Committee, $1,763,000 for each such
		  committee; in all, $3,526,000.
			Office of the chaplainFor Office of the Chaplain,
		  $415,000.
			Office of the secretaryFor Office of the Secretary,
		  $25,790,000.
			Office of the sergeant at arms and
		  doorkeeperFor Office of the
		  Sergeant at Arms and Doorkeeper, $70,000,000.
			Offices of the secretaries for the majority
		  and minorityFor Offices of
		  the Secretary for the Majority and the Secretary for the Minority,
		  $1,836,000.
			Agency contributions and related
		  expensesFor agency
		  contributions for employee benefits, as authorized by law, and related
		  expenses, $45,500,000.
			Office of the legislative counsel of the
		  senateFor salaries and
		  expenses of the Office of the Legislative Counsel of the Senate,
		  $7,154,000.
			Office of senate legal
		  counselFor salaries and
		  expenses of the Office of Senate Legal Counsel,
		  $1,544,000.
			Expense allowances of the secretary of the
		  senate, sergeant at arms and doorkeeper of the senate, and secretaries for the
		  majority and minority of the senateFor expense allowances of the Secretary of
		  the Senate, $7,500; Sergeant at Arms and Doorkeeper of the Senate, $7,500;
		  Secretary for the Majority of the Senate, $7,500; Secretary for the Minority of
		  the Senate, $7,500; in all, $30,000.
			Contingent expenses of the
		  senate
			Inquiries and investigationsFor expenses of inquiries and investigations
		  ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the
		  Standing Rules of the Senate, section 112 of the Supplemental Appropriations
		  and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th
		  Congress, agreed to March 11, 1980, $145,500,000.
			Expenses of the united states senate caucus
		  on international narcotics controlFor expenses of the United States Senate
		  Caucus on International Narcotics Control,
		  $520,000.
			Secretary of the senateFor expenses of the Office of the Secretary
		  of the Senate, $2,000,000.
			Sergeant at arms and doorkeeper of the
		  senateFor expenses of the
		  Office of the Sergeant at Arms and Doorkeeper of the Senate, $153,601,000,
		  which shall remain available until September 30,
		  2014.
			Miscellaneous itemsFor miscellaneous items, $19,145,000, of
		  which up to $500,000 shall be made available for a pilot program for mailings
		  of postal patron postcards by Senators for the purpose of providing notice of a
		  town meeting by a Senator in a county (or equivalent unit of local government)
		  at which the Senator will personally attend: Provided, That
		  any amount allocated to a Senator for such mailing shall not exceed 50 percent
		  of the cost of the mailing and the remaining cost shall be paid by the Senator
		  from other funds available to the Senator.
			Senators' official personnel and office
		  expense accountFor Senators'
		  Official Personnel and Office Expense Account,
		  $425,000,000.
			Official mail costsFor expenses necessary for official mail
		  costs of the Senate, $300,000.
			Administrative
		  Provision
			Gross Rate of Compensation in Offices of
		  Senators
			1.Effective on and after October 1, 2009,
			 each of the dollar amounts contained in the table under section 105(d)(1)(A) of
			 the Legislative Branch Appropriations Act, 1968 (2 U.S.C. 61–1(d)(1)(A)) shall
			 be deemed to be the dollar amounts in that table, as adjusted by law and in
			 effect on September 30, 2009, increased by an additional $50,000 each.
				Joint itemsFor Joint Committees, as
		  follows:
				Joint economic committeeFor salaries and expenses of the Joint
		  Economic Committee, $4,814,000, to be disbursed by the Secretary of the
		  Senate.
				Joint committee on taxationFor salaries and expenses of the Joint
		  Committee on Taxation, $11,327,000, to be disbursed by the Chief Administrative
		  Officer of the House of Representatives. For other joint items, as
		  follows:
				Office of the attending
		  physicianFor medical
		  supplies, equipment, and contingent expenses of the emergency rooms, and for
		  the Attending Physician and his assistants, including: (1) an allowance of
		  $2,175 per month to the Attending Physician; (2) an allowance of $1,300 per
		  month to the Senior Medical Officer; (3) an allowance of $725 per month each to
		  three medical officers while on duty in the Office of the Attending Physician;
		  (4) an allowance of $725 per month to two assistants and $580 per month each
		  not to exceed 11 assistants on the basis heretofore provided for such
		  assistants; and (5) $2,366,000 for reimbursement to the Department of the Navy
		  for expenses incurred for staff and equipment assigned to the Office of the
		  Attending Physician, which shall be advanced and credited to the applicable
		  appropriation or appropriations from which such salaries, allowances, and other
		  expenses are payable and shall be available for all the purposes thereof,
		  $3,805,000, to be disbursed by the Chief Administrative Officer of the House of
		  Representatives.
				Office of Congressional Accessibility
		  Services
				Salaries and expensesFor salaries and expenses of the Office of
		  Congressional Accessibility Services, $1,377,000, to be disbursed by the
		  Secretary of the Senate.
				Statements of appropriationsFor the preparation, under the direction of
		  the Committees on Appropriations of the Senate and the House of
		  Representatives, of the statements for the first session of the 111th Congress,
		  showing appropriations made, indefinite appropriations, and contracts
		  authorized, together with a chronological history of the regular appropriations
		  bills as required by law, $30,000, to be paid to the persons designated by the
		  chairmen of such committees to supervise the
		  work.
				CAPITOL
		  POLICE
				SalariesFor salaries of employees of the Capitol
		  Police, including overtime, hazardous duty pay differential, and Government
		  contributions for health, retirement, social security, professional liability
		  insurance, and other applicable employee benefits, $267,203,000, to be
		  disbursed by the Chief of the Capitol Police or his
		  designee.
				General expensesFor necessary expenses of the Capitol
		  Police, including motor vehicles, communications and other equipment, security
		  equipment and installation, uniforms, weapons, supplies, materials, training,
		  medical services, forensic services, stenographic services, personal and
		  professional services, the employee assistance program, the awards program,
		  postage, communication services, travel advances, relocation of instructor and
		  liaison personnel for the Federal Law Enforcement Training Center, and not more
		  than $5,000 to be expended on the certification of the Chief of the Capitol
		  Police in connection with official representation and reception expenses,
		  $64,354,000, to be disbursed by the Chief of the Capitol Police or his
		  designee: Provided, That, notwithstanding any other provision
		  of law, the cost of basic training for the Capitol Police at the Federal Law
		  Enforcement Training Center for fiscal year 2010 shall be paid by the Secretary
		  of Homeland Security from funds available to the Department of Homeland
		  Security.
				Administrative
		  Provision
				transfer
		  authority
				1001.Amounts appropriated for fiscal year 2010
			 for the Capitol Police may be transferred between the headings
			 Salaries and General expenses upon the approval
			 of the Committees on Appropriations of the House of Representatives and the
			 Senate.
				OFFICE OF
		  COMPLIANCE
				Salaries and expensesFor salaries and expenses of the Office of
		  Compliance, as authorized by section 305 of the Congressional Accountability
		  Act of 1995 (2 U.S.C. 1385), $4,418,000, of which $883,990 shall remain
		  available until September 30, 2011: Provided, That not more
		  than $500 may be expended on the certification of the Executive Director of the
		  Office of Compliance in connection with official representation and reception
		  expenses.
				Administrative
		  provision
				Disposition of surplus or obsolete personal
		  property
				1101.(a)In generalTitle III of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1381 et seq.) is amended by inserting
			 after section 305 the following:
					
						306.Disposition of surplus or obsolete personal
				propertyThe Executive
				Director may, within the limits of available appropriations, dispose of surplus
				or obsolete personal property by interagency transfer, donation, or
				discarding.
						.
				(b)Technical and conforming
			 amendmentThe table of
			 contents for the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et
			 seq.) is amended by inserting after section 305 the following:
					
						
							Sec. 306. Disposition of
				surplus or obsolete personal
				property.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to fiscal year 2010, and each fiscal year
			 thereafter.
				CONGRESSIONAL BUDGET
		  OFFICE
			Salaries and expensesFor salaries and expenses necessary for
		  operation of the Congressional Budget Office, including not more than $6,000 to
		  be expended on the certification of the Director of the Congressional Budget
		  Office in connection with official representation and reception expenses,
		  $45,165,000.
			Administrative
		  provision
			Executive Exchange Program for the
		  Congressional Budget Office
			1201.Section 1201 of the Legislative Branch
			 Appropriations Act, 2008 (2 U.S.C. 611 note; Public law 110–161; 121 Stat.
			 2238) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking
			 3 and inserting 5; and
					(B)in paragraph (2), by striking
			 3 and inserting 5;
					(2)by striking subsection (d), and
			 redesignating subsection (e) as subsection (d); and
				(3)in subsection (d) (as redesignated by this
			 section), by striking Subject to subsection (d), this and
			 inserting This.
				ARCHITECT OF THE
		  CAPITOL
			General administrationFor salaries for the Architect of the
		  Capitol, and other personal services, at rates of pay provided by law; for
		  surveys and studies in connection with activities under the care of the
		  Architect of the Capitol; for all necessary expenses for the general and
		  administrative support of the operations under the Architect of the Capitol
		  including the Botanic Garden; electrical substations of the Capitol, Senate and
		  House office buildings, and other facilities under the jurisdiction of the
		  Architect of the Capitol; including furnishings and office equipment; including
		  not more than $5,000 for official reception and representation expenses, to be
		  expended as the Architect of the Capitol may approve; for purchase or exchange,
		  maintenance, and operation of a passenger motor vehicle, $106,587,000, of which
		  $5,400,000 shall remain available until September 30,
		  2014.
			Capitol buildingFor all necessary expenses for the
		  maintenance, care and operation of the Capitol, $33,305,000, of which
		  $6,499,000 shall remain available until September 30,
		  2014.
			Capitol groundsFor all necessary expenses for care and
		  improvement of grounds surrounding the Capitol, the Senate and House office
		  buildings, and the Capitol Power Plant, $10,974,000, of which $1,410,000 shall
		  remain available until September 30, 2014.
			Senate office buildingsFor all necessary expenses for the
		  maintenance, care and operation of Senate office buildings; and furniture and
		  furnishings to be expended under the control and supervision of the Architect
		  of the Capitol, $74,392,000, of which $15,390,000 shall remain available until
		  September 30, 2014.
			Capitol power plantFor all necessary expenses for the
		  maintenance, care and operation of the Capitol Power Plant; lighting, heating,
		  power (including the purchase of electrical energy) and water and sewer
		  services for the Capitol, Senate and House office buildings, Library of
		  Congress buildings, and the grounds about the same, Botanic Garden, Senate
		  garage, and air conditioning refrigeration not supplied from plants in any of
		  such buildings; heating the Government Printing Office and Washington City Post
		  Office, and heating and chilled water for air conditioning for the Supreme
		  Court Building, the Union Station complex, the Thurgood Marshall Federal
		  Judiciary Building and the Folger Shakespeare Library, expenses for which shall
		  be advanced or reimbursed upon request of the Architect of the Capitol and
		  amounts so received shall be deposited into the Treasury to the credit of this
		  appropriation, $118,597,000, of which $25,074,000 shall remain available until
		  September 30, 2014: Provided, That not more than $8,000,000 of
		  the funds credited or to be reimbursed to this appropriation as herein provided
		  shall be available for obligation during fiscal year
		  2010.
			Library buildings and groundsFor all necessary expenses for the
		  mechanical and structural maintenance, care and operation of the Library
		  buildings and grounds, $40,754,000, of which $14,470,000 shall remain available
		  until September 30, 2014.
			Capitol police buildings, grounds and
		  securityFor all necessary
		  expenses for the maintenance, care and operation of buildings, grounds and
		  security enhancements of the United States Capitol Police, wherever located,
		  the Alternate Computer Facility, and AOC security operations, $26,160,000, of
		  which $7,050,000 shall remain available until September 30,
		  2014.
			Botanic
		  gardenFor all necessary
		  expenses for the maintenance, care and operation of the Botanic Garden and the
		  nurseries, buildings, grounds, and collections; and purchase and exchange,
		  maintenance, repair, and operation of a passenger motor vehicle; all under the
		  direction of the Joint Committee on the Library, $11,898,000, of which
		  $1,280,000 shall remain available until September 30, 2014:
		  Provided, That of the amount made available under this
		  heading, the Architect may obligate and expend such sums as may be necessary
		  for the maintenance, care and operation of the National Garden established
		  under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C.
		  2146), upon vouchers approved by the Architect or a duly authorized
		  designee.
			Capitol visitor centerFor all necessary expenses for the operation
		  of the Capitol Visitor Center,
		  $22,756,000.
			Administrative
		  Provisions
			Disposition of surplus or obsolete personal
		  property
			1301.(a)In generalThe Architect of the Capitol shall have the
			 authority, within the limits of available appropriations, to dispose of surplus
			 or obsolete personal property by inter-agency transfer, donation, sale,
			 trade-in, or discarding. Amounts received for the sale or trade-in of personal
			 property shall be credited to funds available for the operations of the
			 Architect of the Capitol and be available for the costs of acquiring the same
			 or similar property. Such funds shall be available for such purposes during the
			 fiscal year received and the following fiscal year.
				(b)Effective
			 dateThis section shall apply
			 with respect to fiscal year 2010, and each fiscal year thereafter.
				Flexible and compressed work
		  schedules
			1302.Chapter 61 of title 5, United States Code,
			 is amended—
				(1)in section 6121(1) by striking and
			 the Library of Congress and inserting the Library of Congress,
			 the Architect of the Capitol, and the Botanic Garden; and
				(2)in section 6133(c) by adding at the end the
			 following:
					
						(3)With respect to employees of the Architect
				of the Capitol and the Botanic Garden, the authority granted to the Office of
				Personnel Management under this subchapter shall be exercised by the Architect
				of the
				Capitol.
						.
				Disabled veterans; noncompetitive
		  appointment
			1303.Section 3112 of title 5, United States
			 Code, is amended—
				(1)by inserting (a) before
			 Under; and
				(2)by adding at the end the following:
					
						(b)For purposes of this section, the term
				agency shall include the Architect of the Capitol and the Botanic
				Garden. With respect to the Architect of the Capitol and the Botanic Garden,
				the authority granted to the Office of Personnel Management under this section
				shall be exercised by the Architect of the
				Capitol.
						.
				Acceptance of voluntary student
		  services
			1304.(a)Section 3111 of title 5, United States
			 Code, is amended by adding at the end the following:
					
						(e)For purposes of this section the term
				agency shall include the Architect of the Capitol. With respect to
				the Architect of the Capitol, the authority granted to the Office of Personnel
				Management under this section shall be exercised by the Architect of the
				Capitol.
						.
				Botanic garden vendor
		  contracts
			1305.Section 307E of the Legislative Branch
			 Appropriations Act, 1989 (2 U.S.C. 2146) is amended—
				(1)in subsection (b)(1), by striking an
			 account entitled Botanic Garden, Gifts and Donations.
			 and inserting an account entitled Botanic Garden, Operations and
			 Maintenance.;
				(2)by redesignating subsection (d) as
			 subsection (e); and
				(3)by inserting after subsection (c) the
			 following:
					
						(d)Contracts with vendors
							(1)In generalThe Architect of the Capitol may enter into
				a commission-based service contract with a vendor who, notwithstanding section
				5104(c) of title 40, United States Code, may sell refreshments at the Botanic
				Garden and National Garden.
							(2)Deposit and use of
				commissionsAny amounts paid
				to the Architect of the Capitol as a commission under paragraph (1) shall
				be—
								(A)deposited in the account described under
				subsection (b); and
								(B)available for operation and maintenance in
				the same manner as provided under subsection
				(b).
								.
				LIBRARY OF
		  CONGRESS
			Salaries and expensesFor necessary expenses of the Library of
		  Congress not otherwise provided for, including development and maintenance of
		  the Library's catalogs; custody and custodial care of the Library buildings;
		  special clothing; cleaning, laundering and repair of uniforms; preservation of
		  motion pictures in the custody of the Library; operation and maintenance of the
		  American Folklife Center in the Library; preparation and distribution of
		  catalog records and other publications of the Library; hire or purchase of one
		  passenger motor vehicle; and expenses of the Library of Congress Trust Fund
		  Board not properly chargeable to the income of any trust fund held by the
		  Board, $441,033,000, of which not more than $6,000,000 shall be derived from
		  collections credited to this appropriation during fiscal year 2010, and shall
		  remain available until expended, under the Act of June 28, 1902 (chapter 1301;
		  32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from
		  collections during fiscal year 2010 and shall remain available until expended
		  for the development and maintenance of an international legal information
		  database and activities related thereto: Provided, That the
		  Library of Congress may not obligate or expend any funds derived from
		  collections under the Act of June 28, 1902, in excess of the amount authorized
		  for obligation or expenditure in appropriations Acts: Provided
		  further, That the total amount available for obligation shall be
		  reduced by the amount by which collections are less than $6,350,000:
		  Provided further, That of the total amount appropriated, not
		  more than $12,000 may be expended, on the certification of the Librarian of
		  Congress, in connection with official representation and reception expenses for
		  the Overseas Field Offices: Provided further, That of the
		  total amount appropriated, $7,315,000 shall remain available until expended for
		  the digital collections and educational curricula program: Provided
		  further, That of the total amount appropriated, $750,000 shall remain
		  available until expended, and shall be transferred to the Abraham Lincoln
		  Bicentennial Commission for carrying out the purposes of Public Law 106–173, of
		  which $10,000 may be used for official representation and reception expenses of
		  the Abraham Lincoln Bicentennial Commission: Provided further,
		  That, $200,000 shall remain available until expended for the purpose of
		  preserving, digitizing and making available historically and culturally
		  significant materials related to the development of Nebraska and the American
		  West, which amount shall be transferred to the Durham Museum in Omaha,
		  Nebraska.
			Copyright
		  Office
			Salaries and expensesFor necessary expenses of the Copyright
		  Office, $55,476,000, of which not more than $28,751,000, to remain available
		  until expended, shall be derived from collections credited to this
		  appropriation during fiscal year 2010 under section 708(d) of title 17, United
		  States Code: Provided, That the Copyright Office may not
		  obligate or expend any funds derived from collections under such section, in
		  excess of the amount authorized for obligation or expenditure in appropriations
		  Acts: Provided further, That not more than $5,861,000 shall be
		  derived from collections during fiscal year 2010 under sections 111(d)(2),
		  119(b)(2), 803(e), 1005, and 1316 of such title: Provided
		  further, That the total amount available for obligation shall be
		  reduced by the amount by which collections are less than $34,612,000:
		  Provided further, That not more than $100,000 of the amount
		  appropriated is available for the maintenance of an International
		  Copyright Institute in the Copyright Office of the Library of Congress
		  for the purpose of training nationals of developing countries in intellectual
		  property laws and policies: Provided further, That not more
		  than $4,250 may be expended, on the certification of the Librarian of Congress,
		  in connection with official representation and reception expenses for
		  activities of the International Copyright Institute and for copyright
		  delegations, visitors, and seminars: Provided further, That
		  notwithstanding any provision of chapter 8 of title 17, United States Code, any
		  amounts made available under this heading which are attributable to royalty
		  fees and payments received by the Copyright Office pursuant to sections 111,
		  119, and chapter 10 of such title may be used for the costs incurred in the
		  administration of the Copyright Royalty Judges program, with the exception of
		  the costs of salaries and benefits for the Copyright Royalty Judges and staff
		  under section 802(e).
			Congressional Research
		  Service
			Salaries and expensesFor necessary expenses to carry out the
		  provisions of section 203 of the Legislative Reorganization Act of 1946 (2
		  U.S.C. 166) and to revise and extend the Annotated Constitution of the United
		  States of America, $112,836,000: Provided, That no part of
		  such amount may be used to pay any salary or expense in connection with any
		  publication, or preparation of material therefor (except the Digest of Public
		  General Bills), to be issued by the Library of Congress unless such publication
		  has obtained prior approval of either the Committee on House Administration of
		  the House of Representatives or the Committee on Rules and Administration of
		  the Senate.
			Books for the Blind and Physically
		  Handicapped
			Salaries and expensesFor salaries and expenses to carry out the
		  Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $70,182,000,
		  of which $30,577,000 shall remain available until expended:
		  Provided, That of the total amount appropriated, $650,000
		  shall be available to contract to provide newspapers to blind and physically
		  handicapped residents at no cost to the
		  individual.
			Administrative
		  Provisions
			reimbursable and revolving fund
		  activities
			1401.(a)In GeneralFor fiscal year 2010, the obligational
			 authority of the Library of Congress for the activities described in subsection
			 (b) may not exceed $123,328,000.
				(b)ActivitiesThe activities referred to in subsection
			 (a) are reimbursable and revolving fund activities that are funded from sources
			 other than appropriations to the Library in appropriations Acts for the
			 legislative branch.
				(c)Transfer of fundsDuring fiscal year 2010, the Librarian of
			 Congress may temporarily transfer funds appropriated in this Act, under the
			 heading Library of Congress, under the subheading
			 Salaries and Expenses, to the revolving fund for the FEDLINK
			 Program and the Federal Research Program established under section 103 of the
			 Library of Congress Fiscal Operations Improvement Act of 2000 (Public Law
			 106–481; 2 U.S.C. 182c): Provided, That the total amount of
			 such transfers may not exceed $1,900,000: Provided further,
			 That the appropriate revolving fund account shall reimburse the Library for any
			 amounts transferred to it before the period of availability of the Library
			 appropriation expires.
				transfer
		  authority
			1402.(a)In GeneralAmounts appropriated for fiscal year 2010
			 for the Library of Congress may be transferred during fiscal year 2010 between
			 any of the headings under the heading Library of Congress upon
			 the approval of the Committees on Appropriations of the Senate and the House of
			 Representatives.
				(b)LimitationNot more than 10 percent of the total
			 amount of funds appropriated to the account under any heading under the heading
			 Library of Congress for fiscal year 2009 may be transferred from
			 that account by all transfers made under subsection (a).
				Classification of Library of Congress
		  positions above GS–15
			1403.Section 5108 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					(c)The Librarian of Congress may classify
				positions in the Library of Congress above GS–15 under standards established by
				the Office in subsection
				(a)(2).
					.
				Leave carryover for certain Library of
		  Congress executive positions
				1404.Section 6304(f)(1) of title 5, United
			 States Code, is amended—
				(1)in subparagraph (F), by striking
			 or at the end;
				(2)in subparagraph (G), by striking the period
			 and inserting ; or and
				(3)by adding after subparagraph (G) the
			 following:
					
						(H)a position in the Library of Congress the
				compensation for which is set at a rate equal to the annual rate of basic pay
				payable for positions at level III of the Executive Schedule under section
				5314.
						.
				GOVERNMENT PRINTING
		  OFFICE
			Congressional Printing and
		  Binding
			(including transfer of funds)For authorized printing and binding for the
		  Congress and the distribution of Congressional information in any format;
		  printing and binding for the Architect of the Capitol; expenses necessary for
		  preparing the semimonthly and session index to the Congressional Record, as
		  authorized by law (section 902 of title 44, United States Code); printing and
		  binding of Government publications authorized by law to be distributed to
		  Members of Congress; and printing, binding, and distribution of Government
		  publications authorized by law to be distributed without charge to the
		  recipient, $93,296,000: Provided, That this appropriation
		  shall not be available for paper copies of the permanent edition of the
		  Congressional Record for individual Representatives, Resident Commissioners or
		  Delegates authorized under section 906 of title 44, United States Code:
		  Provided further, That this appropriation shall be available
		  for the payment of obligations incurred under the appropriations for similar
		  purposes for preceding fiscal years: Provided further, That
		  notwithstanding the 2-year limitation under section 718 of title 44, United
		  States Code, none of the funds appropriated or made available under this Act or
		  any other Act for printing and binding and related services provided to
		  Congress under chapter 7 of title 44, United States Code, may be expended to
		  print a document, report, or publication after the 27-month period beginning on
		  the date that such document, report, or publication is authorized by Congress
		  to be printed, unless Congress reauthorizes such printing in accordance with
		  section 718 of title 44, United States Code: Provided further,
		  That any unobligated or unexpended balances in this account or accounts for
		  similar purposes for preceding fiscal years may be transferred to the
		  Government Printing Office revolving fund for carrying out the purposes of this
		  heading, subject to the approval of the Committees on Appropriations of the
		  House of Representatives and Senate.
			Office of Superintendent of
		  Documents
			salaries and
		  expenses
			(including transfer of funds)For expenses of the Office of Superintendent
		  of Documents necessary to provide for the cataloging and indexing of Government
		  publications and their distribution to the public, Members of Congress, other
		  Government agencies, and designated depository and international exchange
		  libraries as authorized by law, $40,911,000: Provided, That
		  amounts of not more than $2,000,000 from current year appropriations are
		  authorized for producing and disseminating Congressional serial sets and other
		  related publications for fiscal years 2008 and 2009 to depository and other
		  designated libraries: Provided further, That any unobligated
		  or unexpended balances in this account or accounts for similar purposes for
		  preceding fiscal years may be transferred to the Government Printing Office
		  revolving fund for carrying out the purposes of this heading, subject to the
		  approval of the Committees on Appropriations of the House of Representatives
		  and Senate.
			Government printing office revolving
		  fundFor payment to the
		  Government Printing Office Revolving Fund, $12,782,000 for information
		  technology development and facilities repair: Provided, That
		  the Government Printing Office is hereby authorized to make such expenditures,
		  within the limits of funds available and in accordance with law, and to make
		  such contracts and commitments without regard to fiscal year limitations as
		  provided by section 9104 of title 31, United States Code, as may be necessary
		  in carrying out the programs and purposes set forth in the budget for the
		  current fiscal year for the Government Printing Office revolving fund:
		  Provided further, That not more than $7,500 may be expended on
		  the certification of the Public Printer in connection with official
		  representation and reception expenses: Provided further, That
		  the revolving fund shall be available for the hire or purchase of not more than
		  12 passenger motor vehicles: Provided further, That
		  expenditures in connection with travel expenses of the advisory councils to the
		  Public Printer shall be deemed necessary to carry out the provisions of title
		  44, United States Code: Provided further, That the revolving
		  fund shall be available for temporary or intermittent services under section
		  3109(b) of title 5, United States Code, but at rates for individuals not more
		  than the daily equivalent of the annual rate of basic pay for level V of the
		  Executive Schedule under section 5316 of such title: Provided
		  further, That activities financed through the revolving fund may
		  provide information in any format: Provided further, That the
		  revolving fund and the funds provided under the headings Office of
		  Superintendent of Documents and Salaries and Expenses
		  may not be used for contracted security services at GPO's passport facility in
		  the District of Columbia.
			GOVERNMENT ACCOUNTABILITY
		  OFFICE
			Salaries and expensesFor necessary expenses of the Government
		  Accountability Office, including not more than $12,500 to be expended on the
		  certification of the Comptroller General of the United States in connection
		  with official representation and reception expenses; temporary or intermittent
		  services under section 3109(b) of title 5, United States Code, but at rates for
		  individuals not more than the daily equivalent of the annual rate of basic pay
		  for level IV of the Executive Schedule under section 5315 of such title; hire
		  of one passenger motor vehicle; advance payments in foreign countries in
		  accordance with section 3324 of title 31, United States Code; benefits
		  comparable to those payable under sections 901(5), (6), and (8) of the
		  Foreign Service Act of 1980 (22
		  U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the
		  Comptroller General of the United States, rental of living quarters in foreign
		  countries, $553,658,000: Provided, That not more than
		  $5,449,000 of payments received under section 782 of title 31, United States
		  Code, shall be available for use in fiscal year 2010: Provided
		  further, That not more than $2,350,000 of reimbursements received
		  under section 9105 of title 31, United States Code, shall be available for use
		  in fiscal year 2010: Provided further, That not more than
		  $7,423,000 of reimbursements received under section 3521 of title 31, United
		  States Code, shall be available for use in fiscal year 2010: Provided
		  further, That this appropriation and appropriations for administrative
		  expenses of any other department or agency which is a member of the National
		  Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall
		  be available to finance an appropriate share of either Forum's costs as
		  determined by the respective Forum, including necessary travel expenses of
		  non-Federal participants: Provided further, That payments
		  hereunder to the Forum may be credited as reimbursements to any appropriation
		  from which costs involved are initially
		  financed.
			Administrative
		  Provision
			Repeal of certain audits, studies, and
		  reviews of the Government Accountability Office
			1501.(a)Use of funds in projects constructed under
			 projected costSection 211 of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3151) is
			 amended by striking subsection (d).
				(b)Evaluation and audit of national
			 transportation safety boardSection 1138 of title 49, United States
			 Code, is repealed.
				(c)Local educational agency spending
			 auditsSection 1904 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6574) is
			 repealed.
				(d)Audits of small business participation in
			 construction of the Alaska natural gas pipelineSection 112 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720j) is amended by striking subsection (c).
				(e)Audits of assistance under compacts of free
			 associationSection 104(h) of
			 the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(h)) is
			 amended by striking paragraph (3).
				(f)Semiannual audits of independent counsel
			 expendituresThe matter under
			 the heading Salaries and Expenses, General Legal Activities
			 under the heading Legal Activities under title II of the
			 Department of Justice Appropriation Act of 1988, (28 U.S.C. 591 note; Public
			 Law 100–202; 101 Stat. 1329, 1329–9) is amended by striking
			 Provided further, That the
			 Comptroller General shall perform semiannual financial reviews of expenditures
			 from the Independent Counsel permanent indefinite appropriation, and report
			 their findings to the Committees on Appropriations of the House and
			 Senate:.
				(g)Reports on ambulance service
			 costsSection 414 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173) is amended—
					(1)by striking subsection (f); and
					(2)by redesignating subsection (g) as
			 subsection (f).
					Open world leadership center trust
		  fundFor a payment to the Open
		  World Leadership Center Trust Fund for financing activities of the Open World
		  Leadership Center under section 313 of the Legislative Branch Appropriations
		  Act, 2001 (2 U.S.C. 1151), $14,456,000.
			Administrative
		  Provision
			Open World Leadership
		  Center
			1601.(a)Board membershipSection 313(a)(2) of the Legislative Branch
			 Appropriations Act, 2001 (2 U.S.C. 1151(a)(2)) is amended—
					(1)in subparagraph (A), by striking
			 members and inserting Members of the House of
			 Representatives; and
					(2)in subparagraph (B), by striking
			 members and inserting Senators.
					(b)Executive DirectorSection 313(d) of the Legislative Branch
			 Appropriations Act, 2001 (2 U.S.C. 1151(d)) is amended in the first sentence by
			 striking The Board shall appoint and inserting On behalf
			 of the Board, the Librarian of Congress shall appoint.
				(c)Effective
			 dateThe amendments made by
			 this subsection shall apply with respect to—
					(1)appointments made on and after the date of
			 enactment of this Act; and
					(2)the remainder of the fiscal year in which
			 enacted, and each fiscal year thereafter.
					John c. stennis center for public service
		  training and developmentFor
		  payment to the John C. Stennis Center for Public Service Development Trust Fund
		  established under section 116 of the John C. Stennis Center for Public Service
		  Training and Development Act (2 U.S.C. 1105),
		  $430,000.
			II
			GENERAL
		  PROVISIONS
			Maintenance and Care of Private
		  Vehicles
			201.No part of the funds appropriated in this
			 Act shall be used for the maintenance or care of private vehicles, except for
			 emergency assistance and cleaning as may be provided under regulations relating
			 to parking facilities for the House of Representatives issued by the Committee
			 on House Administration and for the Senate issued by the Committee on Rules and
			 Administration.
				Fiscal Year
		  Limitation
				202.No part of the funds appropriated in this
			 Act shall remain available for obligation beyond fiscal year 2010 unless
			 expressly so provided in this Act.
				Rates of Compensation and
		  Designation
				203.Whenever in this Act any office or position
			 not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et
			 seq.) is appropriated for or the rate of compensation or designation of any
			 office or position appropriated for is different from that specifically
			 established by such Act, the rate of compensation and the designation in this
			 Act shall be the permanent law with respect thereto: Provided,
			 That the provisions in this Act for the various items of official expenses of
			 Members, officers, and committees of the Senate and House of Representatives,
			 and clerk hire for Senators and Members of the House of Representatives shall
			 be the permanent law with respect thereto.
				Consulting
		  Services
				204.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, under section
			 3109 of title 5, United States Code, shall be limited to those contracts where
			 such expenditures are a matter of public record and available for public
			 inspection, except where otherwise provided under existing law, or under
			 existing Executive order issued under existing law.
				Awards and
		  Settlements
				205.Such sums as may be necessary are
			 appropriated to the account described in subsection (a) of section 415 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) to pay awards and
			 settlements as authorized under such subsection.
				Costs of
		  LBFMC
				206.Amounts available for administrative
			 expenses of any legislative branch entity which participates in the Legislative
			 Branch Financial Managers Council (LBFMC) established by charter on March 26,
			 1996, shall be available to finance an appropriate share of LBFMC costs as
			 determined by the LBFMC, except that the total LBFMC costs to be shared among
			 all participating legislative branch entities (in such allocations among the
			 entities as the entities may determine) may not exceed $2,000.
				Limitation on
		  Transfers
				207.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriation Act.
				Guided Tours of the
		  Capitol
				208.(a)Except as provided in subsection (b), none
			 of the funds made available to the Architect of the Capitol in this Act may be
			 used to eliminate guided tours of the United States Capitol which are led by
			 employees and interns of offices of Members of Congress and other offices of
			 the House of Representatives and Senate.
				(b)At the direction of the Capitol Police
			 Board, or at the direction of the Architect of the Capitol with the approval of
			 the Capitol Police Board, guided tours of the United States Capitol which are
			 led by employees and interns described in subsection (a) may be suspended
			 temporarily or otherwise subject to restriction for security or related reasons
			 to the same extent as guided tours of the United States Capitol which are led
			 by the Architect of the Capitol.
				Compliance date relating to certain
		  violations of OSHA within the Legislative
		  Branch
			209.Section 215(c) of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1341(c)) is amended by striking paragraph
			 (6).
				This Act may be cited as the
			 Legislative Branch Appropriations Act,
			 2010.
				
	
		June 18, 2009
		Read twice and placed on
		  the calendar
	
